Citation Nr: 1614744	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1981 and from July 1982 to October 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran's theory of entitlement to service connection for OSA is essentially one of secondary service connection.  He asserts that the OSA has been caused or aggravated by his service-connected PTSD.  [He also claims it is secondary to hypertension and high cholesterol, but as those disabilities are not service-connected, that aspect of his theory of entitlement lacks legal merit.]  His diagnosed of OSA is confirmed by an October 2011 VA sleep study.  What he must still show to substantiate his claim is that the OSA has been caused or aggravated by the PTSD.  He failed to report for a VA examination scheduled in connection with this claim, and ordinarily the claim would be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).  However, the record does not contain competent evidence adequate to properly decide the claim.  Specifically, the Veteran's assertion of a secondary service connection theory of entitlement, coupled with his diagnosis of OSA and that he has established service-connection for PTSD, meet the low threshold standard as to when development for an advisory medical opinion is necessary.  While the Veteran failed to appear for a VA examination scheduled for that purpose, an examination may not be necessary (as a medical opinion in the matter might be possible based solely on review of the record).  Accordingly, a remand for further development of medical evidence is necessary.  

The most recent records of the Veteran's VA treatment in the record are from March 2012.  Updated records of VA evaluations or treatment he has received for OSA or PTSD since then may contain information pertinent to his claims, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for OSA and PTSD since March 2012.  

2. Thereafter, the AOJ must arrange for the Veteran to be (a) examined by an appropriate physician or, (b) if he fails to report, for the physician to provide an advisory medical opinion based solely on review of his record regarding whether or not his OSA has been caused or aggravated by his service-connected PTSD.  The entire record must be reviewed by the consulting physician.  Based on review of the record, and examination of the Veteran (or review of the record, alone, the examiner should provide opinions that respond to the following:  

(a) Please identify the likely etiology of the Veteran's OSA.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that it is related to an event, injury, or disease in service?    

(b) If not, is it at least as likely as not (a 50% or better probability) that the  OSA was caused OR aggravated by his service-connected PTSD?  The opinion must address aggravation.  

(c) If the OSA is found to be unrelated to service, and to not have been caused or aggravated by PTSD, the examiner should identify the etiology for the OSA that is considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

